 



Exhibit 10.01
SHARE REPURCHASE AGREEMENT
     This Agreement is made February 27, 2007 (the “Effective Date”) by and
between Intuit Inc., a Delaware corporation (“Intuit”), and Stephen M. Bennett
(“Bennett”).
     WHEREAS, Intuit desires to repurchase shares of Intuit common stock issued
to Bennett (the “Shares”), which shares were originally issued to Bennett
pursuant to Restricted Stock Purchase Agreements entered into by Intuit and
Bennett as of January 24, 2000 and amended as of January 17, 2001 (the “Stock
Purchase Agreements”), the proceeds of which shall be used by Bennett to satisfy
the federal, state and Medicare tax obligations resulting from the vesting of
15,000 shares pursuant to the Stock Purchase Agreements, and
     WHEREAS, Bennett desires that Intuit repurchase the Shares to enable
Bennett to satisfy the tax obligations,
     NOW, THEREFORE, the parties agree as follows:
     1. Intuit agrees to repurchase 5,362 Shares from Bennett (the “Repurchased
Shares”), at a price per share equal to the closing price on the Nasdaq Stock
Market of a share of Intuit Common Stock on the Effective Date (the “Repurchase
Share Price”). The product of (i) the Repurchased Shares and (ii) the Repurchase
Share Price shall equal the aggregate “Purchase Price”.
     2. Bennett agrees to deliver to Intuit on the Effective Date a stock
certificate(s) representing a number of Shares equal to or in excess of the
number of Repurchased Shares, along with instructions regarding the issuance and
delivery of a certificate (if any) representing Shares in excess of the
Repurchased Shares.
     3. Intuit agrees to transmit the Purchase Price to the tax authorities as
set forth in Paragraph 4 below.
     4. Bennett hereby instructs Intuit (i) to transmit $110,531.25 to the U.S.
Treasury as Federal income tax withholding and $6,410.81 to the U.S. Treasury as
required Medicare tax withholding, and (ii) to transmit $41,117.63 to the State
of California as California State income tax withholding.

 



--------------------------------------------------------------------------------



 



     IN WITNESS THEREOF, Intuit (by its duly authorized representative) and
Bennett have executed this Agreement as of the Effective Date.

     
INTUIT INC.
  STEPHEN M. BENNETT
 
   
By: /s/ KIRAN M. PATEL
  By: /s/ STEPHEN M. BENNETT
 
   
Kiran M. Patel
Senior Vice President, Chief Financial Officer
  Stephen M. Bennett
President and Chief Executive Officer

     [SIGNATURE PAGE TO THE SHARE REPURCHASE AGREEMENT FOR STEPHEN M. BENNETT]

 